DETAILED ACTION
	Applicant's response, filed 4 April 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-19 are currently pending and under exam herein.
	Claim 20 has been cancelled.
	Claims 1, 3-4, 14-15, and 17-18 are currently amended.

Drawings
	The outstanding objections to the Drawings are withdrawn in view of the amendments submitted 4 April 2022 and entered herein.

Specification
	The outstanding objections to the Specification are withdrawn in view of the amendments submitted 4 April 2022 and entered herein.

Claim Objections
Claims 1, 2, 7, 9, 11, and 19 are objected to because of the following informalities: 
Claim 1, as amended, recites, “a method of treating subject having cancer”.  The instant claim is grammatically incorrect.  It is suggested that the claim be amended to recite, “a method of treating subjects having cancer” or, alternatively, “a method of treating a plurality of subjects having cancer”.  Appropriate correction is required.
Claim 1, as amended, recites, step “e. treating the cancer…” and further step “e. in at least one of the plurality of subjects…”  The claim lettering is incorrect and should be amended to recite “f. in at least one of the plurality of subjects…” Appropriate correction is required.
Claim 1 at step e. recites, “treating the cancer in the subject; and,” which include a superfluous comma after “and”.  Correction is requested.
Claim 2 includes inappropriate punctuation after step a. and should be amended to include “given microsatellite locus is stable; and” instead of “given microsatellite locus is stable, and” as is currently recited. Appropriate correction is required.
Claim 7 is missing the appropriate “:” after “formula of” and should be amended accordingly.  
Claim 9 at step c. includes a superfluous “,” after and/or.  Further, said step is devoid of  period at the end of the claim.  Correction is requested.
Claim 11 at step c. includes a superfluous “,” after and/or.  Further, said step is devoid of  period at the end of the claim.  Correction is requested.
Claim 19 includes inappropriate punctuation after step a. and should be amended to include “given microsatellite locus is stable; and” instead of “given microsatellite locus is stable, and” as is currently recited. Appropriate correction is required.
Contingent Claim Limitations/Claim Interpretation 
	In the interest of compact prosecution, the instant claims are examined to consider all
claim limitations.  However, the claims herein contain recitations of contingent claim language that affect the scope of the claims, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation (BRI) consistent with the specification.  See In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater,415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).
With respect to contingent claiming, said contingencies as claimed require that the claims are interpreted as provided for in the MPEP at 2111.04 (II), wherein: “the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met). For example, assume a method claim requires step A, if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B”. 
In the instant claims, the following are “contingent” recitations:  
Claim 1: “in each of the plurality of subjects, calling the given microsatellite locus as being unstable if the site score of the given microsatellite locus exceeds the site specific trained threshold for the given microsatellite locus” wherein the interpretation is as follows: “calling…when the site score…exceeds…threshold” is equivalent to A in the above example and the alternative (due to the use of the word “if”; conditional term) “the site score does not exceed” is equivalent to B in the above example. Thus, the BRI of the claim, as currently recited, requires only the scenario wherein A occurs, i.e. exceeding the site specific trained threshold.  It is noted that for this interpretation, as well as interpretations that follow, prior art will be applied accordingly. 
Claim 1 at step d. recites, “in each of the plurality of subjects, classifying microsatellite instability (MSI) status of the sample being unstable if the microsatellite instability score exceeds a population trained threshold…” Said recitation is one in which classification is contingent upon the score exceeding a population threshold.  If it does not, the step is not required to be performed, making the claim step contingent as recited above.
Claim 1, step e. [f.] recites, “in at least one of the plurality of subjects whose MSI status is classified as unstable in step (d) administering at least one immunotherapy to the subject, thereby treating the cancer in the subject”.  Said recitation is also contingent claiming, whereby the administration is contingent upon the condition that is: “if the status is unstable”.  
However, in each of the above, if the status is determined NOT to be unstable, i.e. if the status is “stable”, then claim steps of treatment and administration do not occur.    
Claim 14 recites, “comprising classifying the MSI status of the sample as MSI-high (MSI-H) if the microsatellite instability score is greater than about 1….about 50…”  As such, if other conditions are met that are not within those parameters, the step need not be performed.
Claim 15 includes similar language to that of claim 14 and is also interpreted to recite contingent claiming.  
With respect to the interpretations above, it is suggested that the claims be amended recite alternative language so as to avoid interpretation of contingent claiming.

Response to Applicant’s Arguments
	1.  Applicant states that “the so-called intended claim step has been amended in step (a) , but has been left in steps (c) and (d) which are contingent steps, in which the intent may or may not be met in a particular subject depending on the contingency [and includes that] however, the intent must be met in the at least one subject classified as being microsatellite unstable who receives treatment in step (e)”.
	It is respectfully submitted that this is not persuasive.  As above, the steps in c. and d. remain interpreted as contingent per the MPEP at 2111.04 (II).  As Applicant states, the claim steps are continent steps and may or may not be met by the steps.  IT remains that if the subject in c. have a site score that exceeds the trained threshold. The locus is unstable.  In step d. if the MSI exceeds a population trained threshold, the MSI status is unstable.  However, in the event that neither of those scenarios occur, the claim does not proceed.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
With respect to step (1): yes, the claims are directed to a method of treating [a] subject having cancer.
With respect to step (2A)(1), the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under the (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Independent claim 1: “quantifying a number of different repeat lengths…to generate a site score…wherein the site score of the plurality of the microsatellite loci comprise likelihood scores that comprise probabilistic log likelihood-based scores for an individual…comprising allele frequencies…error mode”; “comparing the site score…to a site specific trained threshold…”; “calling the given microsatellite locus as being unstable when the site score of the given microsatellite locus exceeds the site specific trained threshold…to generate a microsatellite instability score…”; and “classifying MSI status of the sample…when the microsatellite instability score exceed a population trained threshold…”. 
Dependent claims 2-15: recite additional steps that further limit the judicial exceptions in independent claim 1 and as such, are further directed to abstract ideas.  For example, claims 2-4 include site score calculations using log likelihoods; claims 5-6 include calculation of hypothesis using AIC calculation; claims 7-15 include further qualifications on the various calculation of the independent claim.  
Independent claim 17: “quantifying a number of different repeat lengths…generating a site score…wherein the site scores of the plurality of the microsatellite loci comprise likelihood scores that comprise probabilistic log likelihood-based scores…”; “comparing the site score of a given microsatellite locus to site specific trained threshold for the given microsatellite locus…”; “calling the given microsatellite locus as unstable from the site score of the given microsatellite locus exceeding the site specific trained threshold…”; and “classifying MSI status…from the microsatellite instability score exceeding a population trained threshold…”
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
Dependent claim 19: “site scores…comprise a difference between the ratio…a score measuring support of observed sequences…a score measuring a support…”
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve data quantification through steps that are mathematical processes and mental steps.  Under the BRI of the instant claims, steps mostly are directed to those that require calculations and mathematical operations such as log likelihoods and threshold comparisons.  Said operations are reasonably and readily performed through mathematical calculations and mental steps, i.e. pen and paper.  One can “compare” one number or score to another by “looking” at said values and “comparing” them one to the other.  
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements:
Claim 1: “treating the cancer in the subject” “administering at least one immunotherapy to the subject, thereby treating cancer in the subject”-said step of administering is not a specific step directed to any specific cancer or any specific treatment, as no therapy is actually identified in the claim.  As such, said step is nothing beyond extra-solution activity.
Claim 17: “obtaining, from a set of sequence reads, sequence information of a cfDNA sample” is directed to data gathering and “administering an immunotherapy to treat the subject”- Steps of “obtaining” are data gathering steps and said step of administering is not a specific step directed to any specific cancer or any specific treatment, as no therapy is actually identified in the claim.  As such, said step is nothing beyond extra-solution activity.
Dependent 16 and 18 recite steps that further limit the recited additional elements in the claims and further characterize the data in the claims.  
With respect to the additional elements in the instant claims, those steps directed to data gathering, such as above perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
With respect to the instant claims, the instant Specification also discloses the samples  can come from any biological sample and that said sample comprise DNA, RNA etc…[0132] and used in biological sequencing which encompass known methodology, such as described at least at [0152] of the Specification.  As such, activities such as data gathering do not improve computer functionality; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	Dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.
	For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Applicant’s Arguments
	1.  Applicant states:
	The methods provide a screening mechanism to identify cancer subjects with 	microsatellite instability. Microsatellite instability arises because of defects in DNA 	repair mechanisms (see the Application at paragraph [211]). The same defects also give 	rise to somatic mutations of proteins in cancerous cells providing targets for 	immunotherapy. Immunotherapy is a particular class of cancer treatment in which a 	patient's immune system is stimulated to attack a cancer, not an instruction to administer 	any medicine to a patient. The scope of the particular class of treatment is commensurate 	with the patient deficiency of microsatellite instability identified in the claimed methods. 	The microsatellite instability determined by the methods is thus integrated into a 	practical application by administration of a particular form of cancer treatment whose 	benefit 	depends on the presence of the instability, which should satisfy 35 USC 101.

	It is respectfully submitted that this is not persuasive.  It is acknowledged that the instant claims include recitations of “treating the cancer” and “administering at least one immunotherapy to the subject (classified as unstable).  However, the claims do not include an particular “disease”, save for the generic recitation of “cancer” nor do they include any “specific” immunotherapy treatment, save for the recitation of the generic term “immunotherapy”.  Applicant will note that there are a myriad of cancers and a myriad of immunotherapies and that not all cancers respond to all immunotherapies.  Thus, the judicially recited process of performing calculations and classifications to assess microsatellite instability is not specifically applied.  The court in Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., 887 F.3d 1117, 126 USPQ2d 1266 (Fed. Cir. 2018) made clear that treatment steps were meaningful in eh context of a specific disease/specific treatment.  The claims in Vanda recited a method of treating a patient having schizophrenia with iloperidone, a drug known to cause QTc prolongation (a disruption of the heart’s normal rhythm that can lead to serious health problems) in patients having a particular genotype associated with poor drug metabolism. 887 F.3d at 1121, 126 USPQ2d at 1269-70. In particular, the claims recited steps of: (1) performing a genotyping assay to determine if a patient has a genotype associated with poor drug metabolism; and (2) administering iloperidone to the patient in a dose range that depends on the patient’s genotype. Id.  The courts further related that "treatment" and prophylaxis" limitations encompass limitations that treat or prevent a disease or medical condition…for example, an immunization step that integrates an abstract idea into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases is considered to be a particular prophylaxis limitation that practically applies the abstract idea. See, e.g., Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1066–68, 100 USPQ2d 1492, 1500-01 (Fed. Cir. 2011).  Thus, it is maintained that the treatment limitation must impose meaningful limits on the judicial exception and cannot be extra-solution activity.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

	(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing 
              out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the        	invention.

Claims 1-19 remain rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Newly recited rejections are necessitated by claim amendment herein.
	Claim 1, step a. as amended, recites, “quantifying a number of different repeat lengths present at each of a plurality of microsatellite loci from sequence information generating a site score for each of the plurality of the microsatellite loci”.  The claim step is grammatically incorrect which leads to clarity issues herein.  For example, the claim appears to be directed to both quantification and generating.  It is recommended that the claim be amended to recite wither “quantifying a number of different repeat lengths with a separate step directed to generating a site score for each of said quantified repeat length numbers” or the like.  Clarification is requested through clearer claim language. 
Claim 1, step c. recites, “to generate a microsatellite instability score comprising a number of unstable microsatellite loci from the plurality of the microsatellite loci”.  The claim is unclear first with respect to the intended recitation  of “to generate”. No generation actually take place.  Second, it is unclear as to the parameters of the “instability score”.  For example, it is unclear how many constitute the “number” that are unstable loci that provide an instability score.  Clarification through clearer claim language is requested.  
	Claim 1, step e. is repeated twice.  The first recitation includes “treating the cancer in the subject” and the second step e. includes administering immunotherapy, thereby treating.  As such, the first recitation of “treating” is unclear with respect to what parameters inform the “treatment” relative tot eh second step e.  For examination purposes it is assumed that the first step e. should be deleted.
Claim 4 recites, “the method of claim 3, wherein a given AIC-based site score is calculated…wherein k is the number of parameters used in a model for generating the site scores”.  The claim is unclear with respect to the “model” intended.  Clarification is requested through clearer claim language.  
Claim 5 recites, “calculating a null hypothesis score of the model using…”  Because claim 4 is unclear with respect to what model is intended, it is unclear what model is used for the calculation of the null hypothesis in claim 5.  Clarification through clearer claim language is requested. For examination purposes, it will be interpreted that the recitation of the formula in the claim is the statistical model intended.  Claim 6 is also unclear with respect to “the model”.
Claim 17, a., iv. recites, “calling the given microsatellite locus as being unstable from the site score of the given microsatellite locus exceeding the site specific trained threshold for the given microsatellite locus generating a microsatellite instability score comprising a number of unstable microsatellite loci from the plurality of the microsatellite loci”.  The claim step is grammatically incorrect and leads to clarity issues.  The step appears to include steps directed to calling a locus as unstable and generating an instability score.  However, the inappropriate grammar construction leads to clarity issues herein.  Clarification is requested through clearer claim language.  For example, the claim may be amended to include separate steps directed to calling and further to generating an instability score.  
Response to Applicant’s Arguments
1.  Applicant’s response has been considered and rejections withdrawn as appropriate.  Newly recited portions are necessitated by claim amendment herein.  

 Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-19 remain rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In re Wands (8 USPQ2d 1400 (CAFC 1988)) considered the issue of enablement in molecular biology.  The following eight factors were to be taken into account:  (a)breadth of he claims; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In considering the factors for the instant claims:
a) The broadest reasonable interpretation when considering instant claims 1-19, includes that the claims cover treating any subject who has any type of cancer with any immunotherapy (or with immunotherapies including the checkpoint inhibitor antibodies against PD-1, PD-2, PD-l1, CTLA-4, OX40, B7.1, B7He, LAG3, CD137, KIR, CCR5, CD27, CD40, or CD47).  
(b) and (c) The specification indicates that one of the main challenges pertaining to cancer is to identify therapies to which patients will most likely be responsive [0110].  To said end, various biomarkers are used to match patients with appropriate treatments.  One of said “biomarkers is MSI”, which is defined as caused by an impaired DNA mismatch repair (MMR) mechanism. Determination of MSI status includes assessment of microsatellite loci and comparison of site scores of a given locus to a trained threshold for that specific microsatellite locus.  Further, MSI status may be compared to comparator results from indexed therapies [0117].  The Specification fails to provide teachings, however, of how to use or make the invention commensurate in scope with treatment that would be relevant to all cancers, all organisms and all immunotherapies, as is instantly claimed.  Rather, the Specification generically indicates said process that reasonably is interpreted to cover any scenario for treating cancer of any type from any organism.  The Specification includes a generic laundry list of molecular biological techniques whereby DNA can be isolated from a sample; nucleic acid tags may be tagged with sample indices or barcodes and joined to adaptors [0140]; amplification reactions may be further indicated [0146] followed by nucleic acid enrichment for target regions [0149] and sequencing [0153]-[0161].  The Specification indicates that the MSI status may then be compared to a database of comparator results from a reference population to identify customized therapies [0163].  
Cancer is a multi-faceted disease with very specific profiles for each type of cancer, for example or even amongst the same type of cancer, for example breast cancer, which exhibits many sub-sets of pathology.  Not all immunotherapies will work for all cancers.  Not all checkpoint inhibitors will work for all cancers. Without specific MSI indications, for example, that are specifically indexed for any and all cancers in any and all organisms, the claims are not enabled for using MSI status to provide identification of all immunotherapies that would work for any and all cancers.  What MSI, for example, would correlate with breast cancer such that the certain MSI indicates particular therapy?  The Specification includes no values that would operate to even indicate MSI-high or MSI-stable for any particular cancer. The Specification includes Example 1 that contains no parameters for what constitutes MSI-high nor does it contain the type of cancers assessed or the particular sites of interest pertaining to microsatellite instability.  There is no correlation between instability and immunotherapy recited.   Example 3 provides a certain amount of further detail, but fails to include any particular cancer or information teaching sample type.  
With respect to what is enabled in the instant Specification disclosure, Example 4 provides embodiments wherein the MSI is indicated by NCCN for nine cancer types-cervical, cholangiocarcinoma, colorectal, endometrial, esophageal, and esophagogastric, gastric, ovarian, pancreatic, and prostate cancers.  The disclosure indicates that classification of MSI is indicted as a predictive biomarker for response to immune blockade (ICB) as exemplified by the pan-cancer approval of pembrolizumab.  Instant assignee, Guardant Health, provides a small panel cell-free DNA (cfCNA) next generation sequencing (NGS) assay with 74 genes that includes 99 putative microsatellite loci selected as sites that were instable across multiple tumor types, including from five Bethesda panel sites (BAT-25, BAT-26, and NR-21).  Other sites, including NR-24 and MONO-27 were not included due to inability to map said regions (further indication that not any and all cancers and any and all profiles are operations and enabled herein).  Details further including specifics on training performance assessment for informative loci determination provides for further indication that undue experimentation would be necessary to perform said operations on all cancers, all markers, all samples etc…to arrive at an appropriate marker set for each and every cancer MSI indication and identification of a therapy [0251]; [0252].  The instant Specification further indicates that the clinical outcomes observed relate only to gastric cancers [0260].  
d) The invention is drawn to a methods for treating all cancers in all organisms using MSI status to inform therapy.
e) f) g) The skill of those in the art of molecular biology is high.  The prior art shows that MSI can be a diagnostic phenotype for instability events across certain cancer types.  The prior art to Hause et al. (Nature Medicine (2016) Vol. 22:1342-1350) includes, for example, that MSI has been indicated in gastrointestinal, endometrial and colorectal cancers but has been poorly understood for a wider variety of cancers (page 1342, abstract).  Hause et al. further detail that MSI can be indicated for immune-checkpoint-blockade therapy but that mutations resulting from MSI can also drive oncogenesis, by inactivation of tumor suppressor genes (page 1342, col. 2), thus underscoring the need from precise and accurate data for the numerous and diverse types of cancers.  While Hause et al. undertook a study to provide an MSI classifier from 19 million+ microsatellites and indicated MSI-high and from MSI-stable independently of cancer type, Hause et al. found discordant results for certain cancers (page 1344, col. 1).  As such, the prior at dictates the need for experimentation to be able to incorporate MSI-high indications for any and all cancers for all immunotherapy.  
h) In order to practice the claimed invention, one of skill in the art must be able to treat a subject having cancer by administering an immunotherapy using MSI-status.  Such represents undue experimentation because the skilled practitioner would first turn to the instant specification for guidance to practice methods of treating all cancers using said method.  However, the instant specification does not provide specific guidance to practice these embodiments. As such, the skilled practitioner would turn to the prior art for such guidance, however, the prior art shows that such a use requires substantial experimentation on a variety of clinical samples, and is not predictable.  Finally, said practitioner would turn to trial and error experimentation. 

Response to Applicant’s Arguments
	1.  Applicant states that “although Hause may say that the "landscape of instability events across a wider variety of cancer types remains poorly understood," Hause is referring to the state of the art before his own study was performed. Hause's study was performed on a much larger scale than previous studies. His conclusion after performing his study is that MSI phenotype "is informative across cancer types" (see abstract and also p. 1348, second paragraph reporting detecting of an MSI unstable phenotype in 14 of 18 cancers). Even in the four cancer types in which Hause did not detection unstable MSI, screening of further subjects with these cancer types and/or other microsatellite loci-15-might yet identify subjects with MSI instability. The same conclusion of general occurrence of MSI across cancer types is reported in reference 13 cited in the Application (paragraph [211]).  Moreover, claim 1 does not require that every subject that is screened have a MSI unstable phenotype or receive treatment. Thus, the possibility that some subjects might be screened without identifying a subject with an MSI unstable phenotype in a particular cancer type is not contrary to the enablement of the claim.
	This is not persuasive.  The instant claims are generically directed to the administration of at least one immunotherapy for any and all cancers in any and all “subjects” and using any and all immunotherapy.  Even given that the claims do not require that every subject is screened (to which the claims are actually not directed to any actual screening) the issues remains that an indication of MSI does not provide enablement for treating all cancers.  The prior art to Hause is cited to provide evidence that using MSI for all cancers and indications for all immunotherapies is undue experimentation. As above and re-iterated herein, Hause et al. undertook a study to provide an MSI classifier from 19 million+ microsatellites and indicated MSI-high and from MSI-stable independently of cancer type, Hause et al. found discordant results for certain cancers (page 1344, col. 1).  As such, the prior at dictates the need for experimentation to be able to incorporate MSI-high indications for any and all cancers for all immunotherapy.  	
	2.  Applicant states that “as to general applicability of immunotherapy to subjects having unstable MSI, it has a rationale [sic] basis in that unstable MSI is associated with defects in DNA repair and thus neoepitopes in tumor proteins that provide targets for immunotherapy (see, e.g., Tran et al., Nature Immunol. 18, 255-262 (2017). It does not matter whether mutations in tumor proteins are causally associated with the cancer as in the case of a mutation in a tumor suppressor gene or merely an incidental consequence of defective DNA repair. In either case, creation of a neoepitope can provide a target for immunotherapy. The general applicability of immunotherapy for cancer patients with MSI instability is not negated by reporting of clinical trials not demonstrating a statistically significant benefit of immunotherapy against some types of cancer. If MSI instability only occurs in a small proportion of patients in a given cancer type and is required for a benefit from immunotherapy, one would not expect success of the immunotherapy to be demonstratable for the population of patients of that cancer type as a whole. There is no evidence of record to suggest that immunotherapy would not be successful at least to some extent on the small subset of patients of the cancer type having MSI instability.
This is not persuasive.  The Examiner does agree that immunotherapy is successful for certain types of cancer.  However, the claims are not directed to only certain immunotherapies or a small subset of cancer types.  Rather, the claims are not enabled as written because the Specification does not at all provide enablement for using all immunotherapies for the entire scope of all cancers and subsets of cancers.  It is maintained that what is enabled in the instant Specification disclosure, Example 4 provides embodiments wherein the MSI is indicated by NCCN for nine cancer types-cervical, cholangiocarcinoma, colorectal, endometrial, esophageal, and esophagogastric, gastric, ovarian, pancreatic, and prostate cancers.  The disclosure indicates that classification of MSI is indicted as a predictive biomarker for response to immune blockade (ICB) as exemplified by the pan-cancer approval of pembrolizumab.  Instant assignee, Guardant Health, provides a small panel cell-free DNA (cfCNA) next generation sequencing (NGS) assay with 74 genes that includes 99 putative microsatellite loci selected as sites that were instable across multiple tumor types, including from five Bethesda panel sites (BAT-25, BAT-26, and NR-21).  Other sites, including NR-24 and MONO-27 were not included due to inability to map said regions (further indication that not any and all cancers and any and all profiles are operations and enabled herein).  Details further including specifics on training performance assessment for informative loci determination provides for further indication that undue experimentation would be necessary to perform said operations on all cancers, all markers, all samples etc…to arrive at an appropriate marker set for each and every cancer MSI indication and identification of a therapy [0251]; [0252].  The instant Specification further indicates that the clinical outcomes observed relate only to gastric cancers [0260].  
	Lastly, with respect to “creation of a neoepitope” the instant claims do not include any “neoepitope” designation or specific treatment using patient-specific neoepitopes.  

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

/Lori A. Clow/            Primary Examiner, Art Unit 1631